                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
               v.                             :      CRIMINAL NUMBER 19-415
                                              :
                                              :
JAAN KRUUS, JR.                               :

      DEFENDANT’S MOTION FOR PRETRIAL RELEASE WITH CONDITIONS

       Jaan Kruus, Jr., by his attorney, Mark Wilson, Assistant Federal Defender, moves that the

Court grant him release from custody pending trial and in support of this Motion it is averred that:

       1. Jaan Kruus, Jr., is a fifty-five year old man with no convictions. He resides in Emmaus,

Pennsylvania, with his parents who are 80 and 84 years old. Approximately eight years ago he

met a woman who suffers from myotonic dystrophy and is wheel-chair bound. He has taken care

of her since that time and for the past one-and-a-half years they have lived together with her

parents. His parents due to the infirmities of age are unable to provide the physical help that Mr.

Kruus' friend requires.

       2.   Beginning in 1999 and for more than a decade thereafter Mr. Kruus was employed at

a Penske Logistics facility in or near Allentown. He rose to the level of assistant manager.

Sometime at the end of the first decade of this century he learned that Penske had plans to move

the work from the facility in Pennsylvania to a location overseas. Mr. Kruus began to feel stress

and frustration at the impending loss of his job. Not long after that the Penske office in the

Allentown area was closed down and approximately twenty-eight people who had been employed

there lost their jobs. Mr. Kruus has been unable to find other work. Now his time is occupied with

taking care of his disabled female friend.
       3.    In late September 2018 Mr. Kruus received a target letter from the United States

Attorney's Office in this District with respect to the 2017 on-line communications that are the

subjects of the Indictment in this matter. On November 1, 2018, he made an appearance before

Magistrate Henry S. Perkin seeking the appointment of counsel. Magistrate Perkin determined

that Mr. Kruus was so eligible and appointed the Federal Community Defender for the Eastern of

Pennsylvania. The undersigned counsel was assigned to represent Mr. Kruus. Mr. Kruus has been

in regular contact with the undersigned counsel since that time.

       4.   The Indictment in this matter was filed on July 18, 2019. The appointed counsel for

Mr. Kruus was not notified of the filing of the Indictment in order to arrange for Mr. Kruus'

voluntary appearance before the Magistrate. The next day, July 19, 2019, Mr. Kruus was arrested

and brought before Magistrate Henry S. Perkin. The government requested his detention and a

psychiatric/psychological evaluation. Magistrate Perkin granted both requests.

       5.     On July 26, 2019, Mr. Kruus was evaluated by Jeffrey E. Summerton, Ph.D., a

psychologist who is regularly retained by United States Pretrial Services and United States

Probation Offices to perform psychological evaluations, when ordered by the Court in the Eastern

District of Pennsylvania. Dr. Summerton's report was received by United States Pretrial Services

and counsel on August 1, 2019. Much of the report is based on testing that Dr. Summerton

administered during the evaluation. Dr. Summerton ultimately concluded that Mr. Kruus could

benefit from mental health counseling.

       6. The Court shall only detain a defendant pretrial upon a finding that there is no condition

or combination of conditions that would reasonably assure the appearance of the defendant as

required or the safety of any other person and the community. 18 U.S.C. § 3142(e)(1). In Mr.
Kruus' case there is a combination of conditions that would reasonably assure the appearance of

the defendant as required and the safety of any other person and the community.

       7.   Mr. Kruus is charged with sending two emails that have been alleged to be threatening

communications. These emails were sent in the early half of 2017. Later in that year he was

confronted by FBI agents about the emails. There is no evidence prior to this or after the visit

from the agents to indicate that Mr. Kruus ever intended to act on any threat or that he has sent any

other messages containing any threats. The agents did not arrest him at that time, even though he

had allegedly admitted sending the emails. Two years have passed since the emails in question

were sent. The concerns about the safety of other persons that was raised byh the government in

its detention motion do not appear to have been so urgent as to cause the government to act earlier

to have him detained. Mr. Kruus has resided with his parents for most of that time. He has

continued to provide round-the-clock care for his female friend. His lifestyle is simple. He spends

nearly all of his time at his parents' residence except when he is visiting a doctor or taking his

friend to her medical appointments or on her errands. He has no convictions. In its argument for

detention the government relies heavily on a crumpled note purportedly in Mr. Kruus' handwriting

that was found in a wastebasket in 2011 by his then and still estranged wife. The note uses the

verbs "kill" and "bomb" in the imperative voice with various objects including his parents, two

neighbors, and law enforcement officials. He was investigated by the local police regarding that

writing and was not charged. Nothing has come of the writing in the following eight years. While

it appears that Mr. Kruus may have anger management issues from the proffered writings and

based upon the testing done by Dr. Summerton, there has never been any harmful acting out. He

has lived with his parents for a year-and-half most recently. There is no evidence of any violence

or oral threats. His parents, in fact, have indicated to United States Pretrial Services that he is
welcome back in their residence and that he is needed to take care of his friend, something they

are not physically able to manage. Dr. Summerton has recommended to the Court that Mr. Kruus

receive mental health counseling and he has further reported that Mr. Kruus agreed that he would

cooperate with such counseling.

       8.      The government asserts that Mr. Kruus faces a potential sentencing guideline range

of 10 – 16 months, if he is convicted. That guideline range would drop to 6 – 12 months following

an acceptance of responsibility. The latter range is in Zone B of the Sentencing Table. Following

a plea of guilty he could therefore be eligible for community confinement rather than additional

incarceration. The potential deprivation of liberty is not so great as to create a desire to flee

prosecution. Indeed, in the only prior scheduled court hearing in this matter, back on November

1, 2018, Mr. Kruus readily appeared. Additionally, Mr. Kruus is without the means to flee

prosecution and his principal focus in life appears to be the care of a disabled woman who is not

very mobile.

       9.      The Court can impose conditions upon Mr. Kruus' release that would reasonably

assure both his future appearance in court and the safety of others. He can be released to continue

to reside with his parents, where he has been peaceably residing. A curfew can be imposed. His

travel can be restricted to this District, unless he had prior permission from his supervising Pretrial

Services officer to travel outside of the District. Most importantly he could be required to

participate in mental health counseling and treatment as established by United States Pretrial

Services and could be required to follow any prescribed course of medication. Although there is

no indication that drug or alcohol abuse is an issue for Mr. Kruus, United States Pretrial Services

could be authorized to get him into treatment, if it is later deemed necessary.
       WHEREFORE Jaan Kruus, Jr., respectfully requests that the Court grant him release with

appropriate conditions as outlined herein and such other conditions as the Court may deem

appropriate following a hearing on this Motion.

                                            Respectfully submitted,



                                            /s/ Mark Wilson
                                            Mark Wilson
                                            Assistant Federal Defender
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
               v.                             :       CRIMINAL NUMBER 19-415
                                              :
                                              :
JAAN KRUUS, JR.                               :

                                            ORDER

       AND NOW this                      day of                  , 2019, upon consideration of the

Defendant's Motion for Pretrial Release with Conditions, the government's opposition thereto, and

the evidence adduced at a hearing on the Motion, it is hereby ORDERED that the Motion is

GRANTED. Jaan Kruus, Jr., shall be released upon the following conditions:

       1. He shall execute an own recognizance bond in the amount of $10,000.

       2. He shall reside with his parents at 981 N. Seventh Street Circle, Emmaus, PA 18049.

He shall not change his residence without prior notification to and approval from United States

Pretrial Service.

       3. He shall not commit any violation of the laws of the United States, nor of any local

laws or ordinances.

       4. He shall not possess a firearm or any explosive device, nor shall any firearm or explosive

device be present in the structure in which he resides.

       5. He shall participate in mental health counseling and treatment as deemed appropriate

by United State Pretrial Services and he shall comply with any prescribed course of medication.
       6. If United States Pretrial Services determines that treatment or counseling for alcohol

or substance abuse is appropriate, he shall comply with any treatment arranged by United States

Pretrial Services.

       7. He shall surrender any passport that he possesses and he shall not attempt to obtain a

passport during the pendency of this case.

       8. He shall be subject to a curfew beginning at 8 p. m. each evening and continuing until

7 a.m. the next morning.



                                                   SO ORDERED:




                                                   JOSEPH F. LEESON, JR., J.
                                                   United States District Court
